Citation Nr: 1317086	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-37 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

1.  Entitlement to an initial evaluation higher than 10 percent for right ankle degenerative joint disease.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION
 
The Veteran served on active duty from March 1966 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota which granted service connection for a right ankle disability and assigned a 10 percent evaluation effective July 7, 2008.  The Veteran appealed the initial disability rating assigned.

In September 2009, the Veteran requested a hearing before the Board.  The RO scheduled the Veteran's hearing for June 18, 2012.  The Veteran subsequently withdrew his request in May 2012.  38 C.F.R. § 20.704(e).

In November 2010, the Veteran filed a notice of disagreement with the December 2009 RO decision denying service connection for a left shoulder disability.  The RO issued a statement of the case in August 2011, but the Veteran did not file a substantive appeal.  As the Veteran did not perfect an appeal as to the issue of service connection for a left shoulder disability, it is not before the Board at this time.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  During the September 2008 VA examination, the Veteran claimed that he had to stop working full time, in part, due to his ankle disability.  In accordance with Rice, the Board finds that the issue of TDIU is before the Board at this time.    

A claim for a clothing allowance was raised in the September 2009 VA Form 9.  This issue has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that both VA examination reports dated in November 2009 are inadequate for rating purposes.  First, two examination reports for November 2009 are included in the claims file which include different results.  Furthermore, the examiner failed to provide at what degree the Veteran's pain began during range of motion testing of the Veteran's ankle in either report.  In addition, the examiner failed to specify weight-bearing or nonweight-bearing for each test conducted.  Thus, the Board believes that the medical opinion evidence of record described above is inadequate for the purposes of evaluating the Veteran's claim.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2012) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran has not claimed that his disability has worsened since the November 2009 examination, but the medical evidence of record shows worsening of the right ankle disability.  The September 2008 examination report noted use of a cane three to four days a week, but the November 2009 VA examination noted that the Veteran used a cane to ambulate (which appears to imply that he uses a cane all time).   Range of motion also was more limited in the November 2009 examination report when compared to the September 2008 report.  In light of the documented changes in the Veteran's ankle disability and the fact that the last VA examination was conducted over three years ago, the Board believes an updated examination is necessary before VA can make a fully informed decision on the merits of the Veteran's claim. 

The Board further notes that the Veteran's representative has pointed out that 38 C.F.R. § 4.59, painful motion, indicates that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible in consideration of the range of the opposite, undamaged joint.  As such, the Board will point out this out to the examiner for consideration.

The most recent VA treatment record included in the file is dated in June 2011.  The Veteran appears to receive regular treatment at the VA.  While the case is in the remand status, all recent VA treatment records, since June 2011 should be obtained and associated with the claims file.  38 U.S.C.A.  § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

TDIU

Additionally, the issue of TDIU has been reasonably raised by the record during a September 2008 VA examination.  Crucially, as noted in the Introduction above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that connection, the issue of entitlement to TDIU should be adjudicated by the AOJ in light of the Court's decision in Rice.

Adjudication of that claim must first begin with proper notice to the appellant as to how to substantiate the claim for TDIU.  As the Veteran is service-connected for other disabilities, an evaluation must be performed to determine whether these disabilities combine to preclude him from maintaining gainful employment. 

The Board observes that the Veteran's TDIU claim is inextricably intertwined with his right ankle claim.  In other words, if an increased rating is granted or denied for his right ankle disability; such may impact the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the laws and regulations governing a claim for a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the Veteran's service-connected ankle disability, including VA records since June 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

3.  After completion of the development described in item (1) above, schedule the Veteran for appropriate VA examination for the purposes of assessing the nature and severity of his current right ankle disability.  The entire claims file [i.e., both the paper claims file and any relevant medical records contained in Virtual VA], and a copy of this REMAND must be made available and be reviewed in conjunction with the examination.  The examiner must perform any medically indicated testing deemed necessary, to include range of motion and repetitive use testing.  

In particular, after review of the Veteran's prior medical history, and upon examination of the Veteran, the examiner must indicate the ranges of motion of the Veteran's right and left ankles, including motion accompanied by pain, in degrees.  If ankylosis of the ankles exists, the examiner should specify at what at degree of plantar flexion and dorsiflexion the ankles is ankylosed.  Any abduction, adduction, inversion or eversion deformity must also be identified.  If ankylosis is not present, the examiner must determine whether any limitation of motion of the right and left ankle is best characterized as marked, moderate, or less than moderate in severity.  

In addition, the examiner should state whether the Veteran's right and left ankle have ankylosis of the subastragalar or tarsal joint in good or poor weight-bearing position, malunion of the os calcis or astragalus with moderate or marked deformity, or astragalectomy.

Finally, the examiner must state to what extent (if any), expressed in degrees if possible, the range of motion or function is additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups.

The examiner must comment on the Veteran's reports that he stumbles after walking for half an hour.  See September 2009 Form 9.
  
4.  After completion of the development described in item (1) above, schedule the Veteran for an appropriate evaluation to determine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disabilities render the Veteran unable to obtain and/or maintain gainful employment, given his level of education and work history.  The Veteran's age may not be considered, and whether the Veteran was retirement eligible at the time he stopped working is also not relevant in determining whether his current service-connected disabilities are of such severity that it renders him unable to obtain or maintain gainful employment. 

If the Veteran's service-connected disabilities do not render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

5.  The Veteran is hereby notified that it is his responsibility to report for any and all scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

6.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, review all the evidence of record, to include all evidence associated with the file and readjudicate the issues on appeal (including an increased evaluation for a right ankle disability and TDIU).  If any claim on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

